Case: 17-50874      Document: 00514764352         Page: 1    Date Filed: 12/17/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                      No. 17-50874                  December 17, 2018
                                                                       Lyle W. Cayce
JOHN EDWARD HOLMES,                                                         Clerk


                                                 Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent - Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:17-CV-124


Before DENNIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       John Edward Holmes, Texas prisoner # 1933182, moves this court for a
certificate of appealability (COA) to appeal the district court’s denial of his
motion to amend his 28 U.S.C. § 2254 application. Holmes filed the § 2254
application to challenge his 15-year sentence for sexual assault. Holmes also
requests permission to proceed in forma pauperis (IFP) on appeal.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50874     Document: 00514764352     Page: 2   Date Filed: 12/17/2018


                                  No. 17-50874

      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). At the time
Holmes filed his notice of appeal, there was no “final order” for Holmes to
appeal and for this court to consider. See 28 U.S.C. § 2253(a); see also 28 U.S.C.
§ 1291. Holmes did not file a timely notice of appeal following the district
court’s orders denying § 2254 relief or the post-judgment motions to amend his
§ 2254 application. Because federal habeas proceedings are civil in nature, see
Archer v. Lynaugh, 821 F.2d 1094, 1096 (5th Cir. 1987), a timely notice of
appeal is a jurisdictional requirement, Bowles v. Russell, 551 U.S. 205, 214
(2007); see Hernandez v. Thaler, 630 F.3d 420, 424 (5th Cir. 2011). We thus
lack jurisdiction over the instant case.
      Accordingly, Holmes’s appeal is DISMISSED for lack of jurisdiction, and
his motions are DENIED as MOOT.




                                           2